DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 6/20/2022.
Claims 1-20 are presented for examination. Claims 1, 4-6, 8-10, 13-15 and 17-20 have been amended.
Applicant’s amendments to the specification and claims have overcome specification objections and 112 rejection set forth in the non-Final Office Action mailed 2/18/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a system claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “determine … a position of first data flow analysis task in a task queue, the task queue including … the determining the position … the first data flow analysis task”, “select … the first data flow analysis task … based on the order of the task queue”, “to, at least in part determine if the analytics service … to perform the first data flow analysis task”, “receive … a first indication … to perform the first data flow analysis task”, “reposition the first data flow analysis task within the task queue”, “select … the first data flow analysis task … a new position of the first data flow analysis task”, and “retrieve a second data flow analysis task from the task queue to send to the analytics service”). Steps/actions performed mentally or with a pen or paper have been found by the courts to be abstract.
The additional limitations like “one or more processors”, “memory containing instructions”, “an analytic task submitter”, “priority indicator” “an analytic task manager” and “an analytics service” are merely citing computer components as tool to perform the abstract idea. The other additional limitations like “receive .. a first data flow analysis task”, “send … the first data flow analysis task from the task queue to an analytics service” and “send …  the first data flow analysis task from the task queue to the analytic service” are merely data gathering that is insignificant extra-solution activity. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, the additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

In addition to each of Claims 2 and 8-9, the limitations are merely further specifying some additional contexts of the steps/actions that are considered as abstract idea. Such further limitations do not change the nature of the abstract idea. Thereby, those claims are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In addition to Claim 3-5,  similar as Claim 1, the limitations of “send … a utilization indication signal if … a predetermined threshold” from Claim 3, “lowering the priority indicator of the first data flow analysis task by one level of less significant priority” from Claim 4, “moving the first data flow analysis task to the end of the task queue” from Claim 5 are steps/actions to be performed mentally (like evaluation, judgement, opinion) that is considered as abstract idea by the courts. The additional limitations like “memory”, “one or more processor” and “the analytics service” for Claim 3 (neither of Claim 4 or Claim 5 contains additional limitations) are merely citing computer components as tool to perform the abstract idea. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claims 3-5 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition to Claim 6, similar to Claim 1, the limitations of “perform … the second data flow analysis task” and “receive … a second indication that to perform the second data flow analysis task” are steps/actions to be performed mentally (like evaluation, judgement, opinion) that is considered as abstract idea by the courts (Note: based on [0161] from the specification, the claimed data flow analysis task is a type of task that “a data flow to be analyzed for problems and/or identify causes of problems”, such particular type of task is reasonable to be performed to be performed mentally or with a pen or paper). The additional limitations like “the analytic service” and “the analytic task manager” are merely citing computer components as tool to perform the abstract idea. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 6 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition to Claim 7, the limitation is merely further specifying some additional contexts of the steps/actions that are considered as abstract idea. Such further limitations do not change the nature of the abstract idea. Thereby, Claim 7 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 is rejected for the same reason set forth in the rejection of Claim 1 above.
Claims 11-18 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In additional, each of Claims 11-18 is rejected for the same reason set forth in the rejections of Claims 2-9 above respectively.

Regarding to Claim 19, Claim 19 is rejected for the same reason set forth in the rejection of Claim 1 above (note: the additional limitation of “a non-transitory computer readable medium” at lines 1-2 of Claim 19 based on “the main memory 1204 and the processor 1202 also constituting machine-readable media” from [0157] of the specification is also citing computer components as tool to perform the abstract idea. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole).
Claim 20 is rejected for failing to cure the deficiency from its respective parent claim by dependency. In additional, Claim 20 is rejected for the same reason set forth in the rejection of Claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US 7711822 B1, hereafter Duvur) in view of Siorek et al. (US 7783740 B2, hereafter Siorek) and Shah et al. (US 20120221810 A1, hereafter Shah).
Duvur and Shah were cited on the previous office action.

Regarding to Claim 1, Duvur discloses: A system comprising: one or more processors; and memory containing instructions configured to control the one or more processors to (see Figs. 2, 5, lines 62-10 of cols. 6-7; “Examples of the computer readable medium include hard drives, network attached storage (NAS), read-only memory, random-access memory”. Also see Claim 8):
receive, by an analytic task submitter, a first data analytic task, the first data analytic task including a priority indicator associated with the first data analytic task (see Fig. 5, lines 6-34 of col. 5; “prioritizing requests in furtherance of managing resources of computing environment 10”, “When a request is received … by environment 10, PPE 86 parses the head of the request … RRP information 90 defines the priority of resource allocation given to each application App 60, App 62, App 66 and App 68”, emphasis added. Also see 37-39 of col. 6; “it would be determined whether or not the request came from an application that had higher priority than any one of the applications”. Also see lines 53-66 of col. 3 as support for the requests/tasks from Duvur are reasonable to be considered as certain level data process or analysis type of task);
determine, by the analytic task submitter, a position of the first data analytic task in a task queue, the task queue including a plurality of data analytic tasks arranged in an order (see Fig. 5, lines  9-13 of col. 6; “PPE 86 receives requests and at function 204 generates a request queue for the requests received. At function 206, the oldest request in the request queue is parsed”, emphasis added. Note: it is understood to one with ordinary skill in the art that items/entries on a queue are arranged in an order);
select, by an analytic task manager, the first data analytic task from the task queue based on the order of the task queue (see Fig. 5, lines 9-13 of col. 6; “PPE 86 receives requests and at function 204 generates a request queue for the requests received. At function 206, the oldest request in the request queue is parsed”, emphasis added);
send, by the analytic task manager, the first data analytic task from the task queue to an analytics service to, at least in part, determine if the analytics service has sufficient available resources to perform the first data analytic task (see Figs. 5, 6, lines 9-31 of col. 6; “the oldest request in the request queue is parsed, classified and transmitted to ARA 88” and “it is next determined whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”, emphasis added);
receive, by the analytic task manager, a first indication that the analytics service does not have sufficient available resources to perform the first data analytic task (see Figs. 5, 6, lines 29-42 of col. 6; “Were it determined that there were an insufficient number of threads 80 to satisfy the request at function 316 ….the request would be denied and the request would be returned to the request queue at function 312”. The determination result indicating the request being denied is the claimed first indication);
return the first data analytic task to the task queue (see Figs. 5, 6, lines 29-42 of col. 6; “the request would be denied and the request would be returned to the request queue at function 312”);
retrieve a second data analytic task from the task queue to send to the analytics service (see lines 53-58 of of col. 6; “were it determined that the incoming request would be completed more quickly than one or more of currently processed requests, the incoming request would be allocated a thread by terminating access to the thread by one of the existing requests”. Based on the language of incoming request, concurrently processed requests and the existing request, it is inherently and well-known to one with ordinary skill in the art that the method/system of Duvur would also perform similar processes as current/existing request for the later/incoming request as described by lines 11-53 of col.6, i.e., retrieve a second task from the task queue to send to the ARA 88 for determining “whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”).

Duvur does not disclose:
the data analytic task(s) is/are data flow analysis task(s);
the plurality of data flow analysis tasks at the task queue is arranged in an order according to their respective priority indicators, the determining the position of the first data flow analysis task being based at least on the priority indicator of the first data flow analysis task;
return the first data flow analysis task to the task queue is reposition the first data flow analysis task within the task queue; the second time to select the first data flow analysis task from the task queue is based on the order of the task queue and a new position of the first data flow analysis task;
send, by the analytic task manager, the first data flow analysis task from the task queue to the analytics service.

However, Siorek disclose: a system comprising:
one or more processors; and memory containing instructions configured to control the one or more processors to: performing resource allocation algorithms on a plurality of data flow analysis tasks in order to allocate an analytics service having greatest available resources to perform a first data flow analysis task from the plurality of data flow analysis tasks (see lines 48-59 of col. 10, Claim 2; “allocating the network traffic analysis tasks to the device with the greatest available resources”. Also see lines 31-60 of col. 1, lines 22-25 of col. 2 and lines 13-16 of col. 5; “A network traffic analyzer obtains key information about network traffic parameters and is capable of capturing and recording such data to provide a permanent record of communications on the network bus”, “a network traffic analyzer in lieu of the device's normal operations to collect and analyze data for trouble-shooting network problems” and “to determine the source of the problem”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the method of allocating available resources to a plurality of data analytic tasks that are performing data analysis processes for execution from Duvur by including the method of allocating available resource to a plurality of data flow analysis tasks that are analyzing network traffic data to detect and solve problem for execution from Siorek, since it would provide a mechanism of specifying a particular type of tasks having functionality of identifying problems of the system to be performed on a system using resource allocation algorithm to allocate resources on the particular type of tasks and thus to provide wider job execution application for the system of Duvur (note: both of Duvur and Siorek are related to using certain resource allocation algorithm for scheduling or allocating resources to perform tasks/jobs, Duvur only discusses generic computing tasks/jobs but Siorek discusses a particular type of tasks/jobs to be performed).

Furthermore, Shah discloses: a system for handling requests on a task queue comprising:
the task queue including a plurality of tasks arranged in an order according to their respective priority indicators, the determining the position of the first task being based at least on the priority indicator of the first task (see Fig. 2, [0011] and [0015]; “the request management system prioritizes requests to be placed in queues based on priorities, sets an order of placement of the requests in the queues” and “a request priority queue module 120 is provided for prioritizing requests to be placed in a queue 150. For the IAP example, module 120 would respectively prioritize the ping, hash and content queries in order of priority-1, priority-2 and priority-3. As shown in FIG. 2, for a distributed system generally, N-requests can be similarly prioritized in order from priority-1 to priority-n for placement in the queues 150”);
return the first task to the task queue is reposition the first task within the task queue (see [0025]; “Requeuing of a request may occur … in which case the request may be requeued (at the end or at another higher location than the original location in a request priority queue)”); 
select the first task from the task queue is based on the order of the task queue and a new position of the first task; send the first task from the task queue for further processing after returning the first task to the task queue (see [0025] and [0037]; “ If a request is retransmitted, requeued, or placed in a waiting status, the request management process respectively returns to blocks 208, 206, 312 for continued processing of a request”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the mechanisms of entries placement order of the task queue and returning a dequeued entry to the task queue from the combination of Duvur and Duvur by placing tasks to a task queue in order based on the priorities of the tasks and returning a dequeued task to a new position of the task queue for further processing after returning the dequeued task to the task queue from Shah, and thus the combination of Duvur, Siorek and Shah would disclose the missing limitations from Duvur, since it would provide a well-known and understood arrangement mechanism for the entries at queue to process higher priority tasks/requests fast (see [0015] from Shah) and a mechanism of avoiding ignore the requeued entries/tasks/requests (see [0025] and [0037] from Duvur. Note: based on Figs. 5, 6, lines 29-42 of col. 6 of Duvur, Duvur also try to return or requeue dequeued task to the original task queue, however Duvur does not actually and explicitly describes the system will re-select the returned/requeued task for further processing again. Adding the re-selecting requeued task for further processing mechanism from Shah would explicitly avoid the situation of ignore the requeued task).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Duvur, Siorek and Shah discloses: wherein the first indication is rejection signal (see lines 31-42 of col. 6 from Duvur; “Were this not the case the request would be denied and the request would be returned to the request queue at function 312”).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Duvur, Siorek and Shah discloses: wherein the repositioning the first data flow analysis task within the task queue includes moving the first data flow analysis task to an end of the task queue (see [0025] from Shah; “the request may be requeued (at the end or … in a request priority queue)”).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Duvur, Siorek and Shah discloses: memory further containing instructions configured to control the one or more processor to: perform, by the analytic service, the second data flow analysis; and receive, by the analytic task manager, a second indication that the analytics service does have sufficient available resources to perform the second data flow analysis task (see lines 11-35, 53-58 of col. 6 from Duvur. As explained at the rejection of Claim 1, the method/system of Duvur would also perform similar processes as current/existing request for the later/incoming request as described by lines 11-53 of col.6, i.e., retrieve a second task from the task queue to send to the ARA 88 for determining “whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”, and thus it is reasonable to include a situation of “there are sufficient environment 10 resources, e.g., threads 80 to satisfy” such second request/task for accepting this second request/task for further processing).

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further the combination of Duvur, Siorek and Shah discloses: wherein the second indication is an acceptance signal (see lines 11-35, 53-58 of col. 6 from Duvur).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Duvur, Siorek and Shah discloses: wherein determining the position of the first data flow analysis task is further based on a time that the first data flow analysis task is received by the analytic task submitter or an analytic application associated with the first data flow analysis task (see [0011] and [0015] from Shah, lines 8-11 of col. 5, lines 11-13, 36-40 of col. 6 from Duvur; “the request came from an application that had higher priority than any one of the applications App 60, App 62, App 66 or App 68 currently accessing threads 80”. At the combination system, the determining the position of the first data flow analysis task is based on the priority of the first data flow analysis task, wherein the priority of the first analytic is based on the corresponding analytic application associated with the first data flow analysis task, and thus the determining the position of the first data flow analysis task is further based on analytic application associated with the first data flow analysis task. Note: under BRI, “the oldest request in the request queue” from lines 11-12 of Duvur also implies that the determining the position of the first data flow analysis task is further based on a time that the first data flow analysis task is received).

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US 7711822 B1, hereafter Duvur) in view of Siorek et al. (US 7783740 B2, hereafter Siorek) and Shah et al. (US 20120221810 A1, hereafter Shah) and further in view of Hardy et al. (US 20190171509 A1, hereafter Hardy).
Duvur, Shah and Hardy were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Duvur, Siorek and Shah does not disclose: memory further containing instructions configured to control the one or more processor to: send, by the analytics service, a utilization indication signal if a current workload of the analytic service is greater than a predetermined threshold.
However, Hardy discloses: send, by the [analytics] service, a utilization indication signal if a current workload of the [analytics] service is greater than a predetermined threshold (see [0012]; “the device adaptor determines whether processor utilization at the device adaptor exceeds a utilization threshold and, if so, the device adaptor sends a message to the processor node to cause the processor node to reduce the rate at which I/O requests are transferred to the device adaptor”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the resource allocation functionalities of ARA 88 from the combination of Duvur, Siorek and Shah by including the function of sending a message indicating resource/workload usage is currently greater than a predetermined threshold from Hardy, and thus the combination of Duvur, Siorek, Shah and Hardy would disclose the missing limitations from the combination of Duvur, Siorek and Shah, since it would provide a mechanism of reducing the rate of transferring requests to execution resources to result overload on the execution resources (see [0012] from Hardy).  

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US 7711822 B1, hereafter Duvur) in view of Siorek et al. (US 7783740 B2, hereafter Siorek) and Shah et al. (US 20120221810 A1, hereafter Shah) and further in view of Wang et al. (US 20180130202 A1, hereafter Wang) and Shin et al. (US 20140164957 A1, hereafter Shin).
Duvur, Shah, Wang and Shin were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Duvur, Siorek and Shah discloses: the repositioning the first data flow analysis task within the task queue includes lowering the priority indicator of the first data flow analysis task by one level of less significant priority.
However, Wang discloses: a system of returning an entry within a queue comprising:
returning the entry within the queue includes lowering the priority of the entry to less significant priority (see [0097]; “the delay treatments is to re-insert the images in the pending queue but reduce its priority of treatment, making the system delay its treatment”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of repositioning the first data flow analysis task within the task queue from the combination of Duvur, Siorek and Shah by including lowering a priority of an entry that is to be re-insert into a queue from Wang, since it would ensure the related task of the re-inserted entry would be re-selected later for further processing instead of re-selected immediately, i.e., delaying the re-selection for further processing (see [0097] from Wang). 

In addition, Shin discloses: lowering the priority of a component is lowering the priority of the component by one level of less significant priority (see [0103]; “the controller 110 decreases the priority level of the window 311 from the highest priority level to the second-highest priority level. That is, the controller 110 decreases the display priority level of the window 311 by one level”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of lowering the priority indicator of the first data flow analysis task within the task queue from the combination of Duvur, Siorek, Shah and Wang by including decreasing a component’s priority by one level less from Shin, and thus the combination of Duvur, Siorek, Shah, Wang and Shin would disclose the missing limitations from the combination of Duvur, Siorek and Shah, since it would provide a specific level of priority to be reduced for a computing component for further process to avoid situation of reducing too many levels of priority.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US 7711822 B1, hereafter Duvur) in view of Siorek et al. (US 7783740 B2, hereafter Siorek) and Shah et al. (US 20120221810 A1, hereafter Shah) and further in view of Bendre et al. (US 20180322415 A1, hereafter Bendre).
Duvur, Shah and Bendre were cited on the previous office action.

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Duvur, Siorek and Shah discloses: wherein determining the position of the first data flow analysis task is further based on a tier of service of one or more entities of an [enterprise] network associated with the first data flow analysis task (see [0011] and [0015] from Shah, lines 11-13, 36-40 of col. 6 from Duvur; “When a request is received, for example, from a network” and “the request came from an application that had higher priority than any one of the applications App 60, App 62, App 66 or App 68 currently accessing threads 80”. At the combination system, the determining the position of the first data flow analysis task is based on the priority, i.e., tier of service, wherein the priority of the first data flow analysis task is based on the corresponding analytic application, i.e., an entity of a network, associated with the first data flow analysis task. Note: according to [0038] of Applicant’s specification (particularly “The tier of service may be used to prioritize one application or group of applications over another”), the claimed tier of service under BRI can be interpreted as priority).
The combination of Duvur, Siorek and Shah does not disclose: the one or more entities of an [enterprise] network associated with the first data flow analysis task is the one or more entities of an enterprise network associated with the first data flow analysis task.
However, Bendre discloses: a priority of a task is priority of one or more entities of an enterprise network associated with the task (see [0132]; “categorize an enterprise network's files, that help determine priority of tasks listed in an enterprise network's task list”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the application of processing queued tasks in generic computing network from the combination of Duvur, Siorek and Shah by including processing queued tasks having priorities in an enterprise network from Bendre, and thus the combination of Duvur, Siorek, Shah and Bendre would disclose the missing limitations from the combination of Duvur, Siorek and Shah, since it is well-known and understood to specifying a particular computing execution environment like enterprise network for a generic application on processing queued tasks (see [0131] from Bendre, the tasks at the enterprise network are also queued for performing further processing later). 

Regarding to Claim 18, the rejection of Claim 10 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.


Response to Arguments
Applicant’s arguments, filed 6/20/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 13-16 are summarized as the following:
Applicant stated that “claim 1 recites a well-defined structure that addresses problems with network management systems which arise as the size of enterprise networks increase. The amount of data that the network management system needs to analyze significantly increases and in order to improve the speed, enable scalability, and ensure effective resource management, network management systems may arrange or coordinate analytic tasks”. Thereby, Claim 1 “is directed to a concept inherently rooted in computer technology and distinct from the types of concepts found by the courts to be abstract” instead of being directed to an abstract idea (see last paragraph of page 13 and first paragraph of page 14 from the Remarks).
Applicant stated that “[C]laim 1 is directed to a particular solution for related to optimizing network management systems, as recited above” (see last paragraph of page 14 from the Remarks).
There are “limitations that cannot practically be performed in the human mind, and, therefore, do not recite a mental step. For example, determining a position of a first data flow task analysis task in a task queue …. to priority indicators associated with each data flow analysis tasks. The data flow is the movement of data through a system. Data flow analysis tasks analyzes data flow to identify or detect problems and identify root causes. Given the complexity of the analysis of data flow analysis tasks, it is impractical to consider it a mental process to optimize network management systems as required by the claim” (see last paragraph of page 15 and first paragraph of page 16 from the Remarks).

The examiner respectively disagrees.
First of all, Claim 1 does not recite “a well-defined structure that addresses problems with network management systems which arise as the size of enterprise networks increase. The amount of data that the network management system needs to analyze significantly increases and in order to improve the speed, enable scalability, and ensure effective resource management, network management systems may arrange or coordinate analytic tasks” as Applicant stated/argued. Current Claim 1 does not include any language or limitation for the network management systems, let alone the structure that addresses and solve problem that as Applicant stated (Examiner even did not find out terms/words “network” or “management” at Claim 1). Only related thing from Applicant’s statement can be found at current Claim 1 is “analytic tasks” or “data flow analysis tasks”. However, such “analytic tasks” or “data flow analysis tasks” according to [0161] from the specification under BRI is only a type of task that “a data flow to be analyzed for problems and/or identify causes of problems”; such “analytic tasks” or “data flow analysis tasks” are not necessary to be related to “network management systems”. 

Even if Examiner to consider what Applicant stated at the Remarks, i.e., “problems with network management systems which arise as the size of enterprise networks increase”, all of the actual claimed limitations at current Claim 1 are related to a system or algorithm of resource allocation for performing tasks that including abstract idea (such as the limitations/actions of determining a position of a first data flow analysis tasks in a task queue, selecting the first data flow analysis task from the task queue, determining if there is sufficient available resources to perform the first data flow analysis task for the analytics service. Note: Applicant is reminded that the abstract idea here is the actions of determining position of the task at a queue, selecting the task and determining sufficient available resources to perform the task instead of performing a particular type of task, i.e., data flow analysis task at Applicant’s invention, and thus no matter how complicated of the type of tasks is, such actions are still practical to be performed mentally or with pen or paper). The issue for “network management systems which arise as the size of enterprise networks increase” as Applicant stated are only generally linking the use of the abstract idea, i.e., the resource allocation algorithm including determining position of a task at a task queue, selecting the task, determining there is sufficient available resources to perform the task, to a particular technological environment or filed of use, i.e., the data flow analysis tasks at the network management systems.

Furthermore, even if Examiner to consider what Applicant stated at the Remarks, [002]-[0010] from Applicant’s specification, i.e., the background descriptions, already provide evidence to one with ordinary skill in the art that using computer devices/components as tools to perform a data flow analysis task on network management system is well-understood, routine, conventional activities previously known to the industry. Applying or integrating the claimed abstract idea to such data flow analysis task on network management system is only simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

As explained at the response a) above, the current Claim 1 does not include any limitations related to “optimizing network management systems”.

As explained at the response a) above, 1. the current Claim 1 does not include any limitations related to “network management systems”, 2. the claimed “data flow analysis tasks” under BRI are not necessary to be data flow analysis tasks on the network management systems; 3. the abstract idea from the claims are the actions of determining position of the task at a queue, selecting the task and determining sufficient available resources to perform the task instead of performing a particular type of task, i.e., data flow analysis task at Applicant’s invention, and thus no matter how complicated of the type of tasks is, such actions are still practical to be performed mentally or with pen or paper; 4. even if examiner considers the claimed data flow analysis tasks are the data flow analysis tasks performed at the network management system that having complexity, such additional limitations are only generally linking the use of the abstract idea, i.e., the resource allocation algorithm including determining position of a task at a task queue, selecting the task, determining there is sufficient available resources to perform the task, to a particular technological environment or filed of use, i.e., the data flow analysis tasks at the network management systems; 5. even if examiner considers the claimed data flow analysis tasks are the data flow analysis tasks performed at the network management system that having complexity, such additional limitations based on [002]-[0010] from Applicant’s specification, i.e., the background description, already provide evidence to one with ordinary skill in the art that such additional limitations are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.


Therefore, Claims 1-20 are rejected. 

Applicant’s arguments, filed 6/20/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations on the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breivik (US 6480470 B1) discloses: scheduling and executing traffic data analysis jobs (see lines 12-18 of col. 3).
Gleichauf et al. (US 6499107 B1) discloses: prioritizing a plurality of network data traffic analysis tasks that are executed to identifier attacks upon the network (see Claim 1).
Wuytack et al. (US 6421809 B1) discloses: the data flow analysis task defines the basic groups and derives a maximally parallel control data flow graph at the basic group level (see lines 103 of col. 29 and lines 1-2 of col. 30).
Artzi et al. (US 20130054221 A1) discloses: assigning and performing the data flow analysis process (see [0029]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196